Hill, J.
Plaintiffs in error brought an equitable petition seeking injunctive relief, and also for a mandamus requiring a declaration of the result of a certain election at the hands of election managers. Upon hearing the case the court granted an order refusing the injunction and the mandamus. The plaintiffs excepted to the order granted, upon the ground ■ that the judgment was contrary to law, and that the court erred “ in refusing the injunction and relief." This exception will be treated as based upon the ground of refusal of the court to grant the injunction and relief appropriate to the injunction. Under the pleadings and evidence in the ease there was no error in refusing the injunction and relief.

Judgment affirmed.


All the Justices concur.